PER CURIAM:
Adolfo Valdez seeks to appeal the district court’s order denying his petition for a writ of error coram nobis filed under 28 U.S.C. § 1651 (2000). We have reviewed the record and the district court’s order and find no reversible error. A writ of error coram nobis is available only when the petitioner is not in custody. See, e.g., United States v. Sawyer, 239 F.3d 31, 37 (1st Cir.2001). Because Valdez is in federal custody and has filed a prior motion under 28 U.S.C. § 2255 (2000), he may not circumvent the gatekeeping provisions of § 2255 H 8 and 28 U.S.C. § 2244 (2000), by filing a petition under § 1651. United States v. Noske, 235 F.3d 405, 406 (8th Cir.2000). Accordingly, we affirm the district court’s order denying relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.